20-10009-scc         Doc 69       Filed 04/06/20 Entered 04/06/20 13:56:06                       Main Document
                                               Pg 1 of 3



THE LAW OFFICES OF RICHARD J. CORBI PLLC
1501 Broadway, 12th Floor
New York, New York 10036
Telephone: (646) 571-2033
Email: rcorbi@corbilaw.com
Richard J. Corbi

Counsel to CoOp Capital LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :         Chapter 7
                                                               :
LIBERTY BRIDGE CAPITAL                                         :
MANAGEMENT GP LLC, et al.,                                     :         Case No. 20-10009 (SCC)
                                                               :
                             1
                  Debtors.                                     :         (Jointly Administered)
                                                               :
---------------------------------------------------------------x

         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS


         PLEASE TAKE NOTICE that The Law Offices of Richard J. Corbi PLLC hereby

appears in the above-captioned cases (the “Chapter 7 Cases”) as counsel for CoOp Capital LLC

appointed in the above-captioned Chapter 7 Cases, pursuant to Rules 2002, 3017(a), 9007 and

9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 9074-1(c)

of the Local Bankruptcy Rules for the Southern District of New York and Sections 102(1) and

1109(b) of the United States Bankruptcy Code and respectfully requests that all notices given or




1
  The Debtors in these chapter 7 cases, along with the last four digits of their federal tax identification numbers are
(i)Liberty Bridge Capital Management GP, LLC (9236) (Case No. 20-10009); (ii) Cash4Cases, Inc. (8244)(Case No.
20-10010); (iii) Liberty Bridge Capital Management IM, LLC (2955)(Case No. 20-10011); (iv) Liberty Bridge
Settlement Clearing, LLC (8144)(Case No. 20-10012); (v) Liberty Bridge Finco LLC (5215)(Case No. 20-10013);
(vi) Liberty Bridge Capital Management, L.P. (6434)(Case No. 20-10014); (vii) Diversified Pre-Settlement Portfolio
I, a Series of Liberty Bridge Capital Management, L.P. (1925)(Case No. 20-10015); and (viii) Diversified Pre-
Settlement Portfolio II, a Series of Liberty Bridge Capital Management, L.P. (1660)(Case No. 20-10016).
20-10009-scc      Doc 69     Filed 04/06/20 Entered 04/06/20 13:56:06              Main Document
                                          Pg 2 of 3



required to be given in this case, and all papers served or required to be served in the Chapter 7

Cases, be given to and served upon the following:


                                Richard J. Corbi, Esq.
                    THE LAW OFFICES OF RICHARD J. CORBI PLLC
                              1501 Broadway, 12th Floor
                             New York, New York 10036
                              Telephone: (646) 571-2033
                             Email: rcorbi@corbilaw.com

       PLEASE TAKE FURTHER NOTICE that the foregoing request includes, without

limitation, a request for service of all orders and notices of any application (including those

required by Bankruptcy Rule 2002), motion, petition, pleading, request, complaint, or demand,

whether formal or informal, written or oral, and whether transmitted or conveyed by mail, courier

service, hand delivery, telephone, facsimile transmission, telegraph, telex, or otherwise filed or

made with regard to the Chapter 7 Cases and any and all adversary proceedings therein.


       PLEASE TAKE FURTHER NOTICE that neither this notice nor any subsequent

appearance, pleading, claim, or suit shall constitute a waiver of the CoOp Capital LLC’s rights (1)

to have an Article III judge adjudicate in the first instance any case, proceeding, matter, or

controversy as to which a bankruptcy judge may not enter a final order or judgment consistent

with Article III of the United States Constitution; (2) to have final orders in non-core matters

entered only after de novo review by a higher court; (3) to trial by jury in any proceeding so triable

herein or any case, controversy, or proceeding related to hereto; (4) to have the reference

withdrawn in any matter subject to mandatory or discretionary withdrawal; or (5) any other rights,

claims, actions, defenses, setoffs, or recoupments to which the CoOp Capital LLC is or may be

entitled under agreements, in law or equity, all of which rights, claims, actions, defenses, setoffs,

and recoupments are hereby expressly reserved.


                                                  2
20-10009-scc      Doc 69      Filed 04/06/20 Entered 04/06/20 13:56:06              Main Document
                                           Pg 3 of 3



       PLEASE TAKE FURTHER NOTICE that the CoOp Capital LLC does not consent to

the entry of final orders or judgments by the Court if it is determined that the Court, absent consent

of the parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.




Dated: April 6, 2020                    THE LAW OFFICES OF RICHARD J. CORBI PLLC

                                               /s/ Richard J. Corbi
                                               Richard J. Corbi, Esq.
                                               1501 Broadway, 12th Floor
                                               New York, New York 10036
                                               Telephone: (646) 571-2033
                                               Email: rcorbi@corbilaw.com

                                               Counsel to CoOp Capital LLC




                                                  3
